IN THE SUPREME COURT OF PENNSYLVANIA

In   the Matter Of                          :   No. 2336 Disciplinary Docket No. 3

TYLER JAMES LARSEN                          :   No. 203 DB 2016

                                            :   Attorney Registration No. 92333

                                            :   (Out of State)




                                         ORDER


PER CURIAM


         AND NOW, this 22nd day of June, 2017, on certification by the Disciplinary Board

that Tyler James Larsen, who was suspended for a period of six months, has filed a

verified statement showing compliance with the Order of Suspension and Pa.R.D.E.

217, and there being no other outstanding order of suspension or disbarment, Tyler

James Larsen shall resume inactive status.